Citation Nr: 1547110	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back condition, to include as secondary to service-connected right ankle malleolus fracture status post open reduction internal fixation residuals.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the March 2013 examiner opined that "[t]he lumbar spine condition is less likely as not secondary to the right ankle condition," with the rationale being that the "lumbar condition is related to the expected changes as part of the normal process of aging." Furthermore, the August 2015 examiner opined merely that "[t]here is no etiological correlation between claimed lumbar spine spondylosis condition and SC right ankle fracture condition. His lower back condition is most likely related to natural aging process." 

"A medical opinion provided by the Department of Veterans Affairs (VA) is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the evaluation of the claimed disability by the Board of Veterans Appeals (BVA) will be a fully informed one." See id. at 310. In this case, the Board does not find that the medical opinions are thorough, with well supported and reasoned rationales, so as to fully inform the Board in its evaluation of the claim as required under Barr. See id. Moreover, neither examiner addressed whether the back disability was aggravated by the service-connected right ankle disorder.

In light of the foregoing, the Board finds that an additional medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  See VA examination report of August 2015.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

2. The VBMS/Virtual VA record and a copy of this remand must be made available to, and reviewed by, the August 2015 examiner (or a suitable substitute) to determine the etiology of the claimed back condition. The examiner must indicate on the report that the electronic claims folder was reviewed. After reviewing the VBMS/Virtual VA record, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the back condition was caused by the right ankle disability?  Please provide a complete explanation for the opinion.  

b) If the back condition was not caused by the right ankle disability, is it at least as likely as not (a fifty percent probability or greater) that the back condition was aggravated (i.e., permanently worsened beyond their natural progression) by the right ankle disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the back condition by the service-connected disability.

Please provide a complete explanation for the opinion.  

c) If the back condition was neither caused nor aggravated by the right ankle disability, is it at least as likely as not (a fifty percent probability or greater) that the back condition is related to service?

Please provide a complete explanation for the opinion.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




